Plaintiff in error was convicted on the 3rd day of May, 1911, in the county court of Canadian county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and on the 27th day of said month was sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. Finding no error sufficient to justify a reversal, the judgment of the trial court is affirmed. The judgment should be corrected to conform to the holding of this court in the case of Ex parte Harry, 6 Okla. Crim. 168,117 P. 726, and the county court of Canadian county is directed to make such correction.